Citation Nr: 0837329	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in 2002 and 2006 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In June 2005, it appears that the RO implicitly reopened the 
veteran's PTSD claim by addressing the merits of the claim 
without specifically finding that new and material evidence 
had been submitted.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).





FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in December 1991, February 1992 and February 1994 and were 
not appealed; the February 1994 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the February 1994 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for PTSD, and therefore, is not material 
evidence.  

3.  There is no competent evidence which shows that the 
veteran had depression while in service, or that his current 
depression is related to active military service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1994 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran's depression was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for New and Material 
Evidence- PTSD 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for PTSD in December 
1991, on the basis that it was associated with extreme 
emotional trauma that the veteran experienced post service as 
a civilian.  He did not appeal.  The RO later affirmed the 
denial of service connection in February 1992 and February 
1994 on the basis that new and material evidence had not been 
submitted to reopen the claim.  Again, the veteran was 
notified and did not appeal.  The February 1994 rating action 
was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.  See 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The veteran's request to reopen his claim was filed in 2002.  
Section 3.156(a) provides that "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the February 
1994 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection for PTSD requires medical evidence 
establishing (1) a diagnosis of the condition, (2) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and (3) 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f) (2007).

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The RO most recently denied service connection for PTSD in 
February 1994.  The evidence of record at that time included 
the veteran's service treatment records (STRs) which are 
entirely negative for complaints or treatment for psychiatric 
symptomatology.  These records do show that in December 1980 
the veteran was physically attacked and sustained a fracture 
of the transverse process at L3-4.  At separation, also in 
December 1980, he reported frequent trouble sleeping, however 
this predated the 1980 incident.  Moreover, he specifically 
denied symptoms of depression, excessive worry, or nervous 
trouble of any sort.  The neurologic and psychiatric portions 
of the veteran's separation physical were normal.

The veteran's DD Form 214 shows he did not serve in Vietnam 
and received no commendations or citations typically awarded 
primarily or exclusively for circumstances relating to 
combat.  This document also shows he was discharged due to 
unsuitability as a result of apathy, defective attitude 
and/or inability to expend effort constructively.

The post-service evidence of record, dated from 1990 to 1993, 
shows the veteran had a longstanding history of alcohol 
dependence and polysubstance abuse.  His history was 
particularly significant for multiple hospitalizations 
beginning in February 1990 when he was admitted for multiple 
injuries, including a closed head injury, sustained in a 
motor vehicle accident.  He denied any cognitive or emotional 
difficulties whatsoever and neuropsychological evaluation 
showed only evidence of antisocial personality features with 
alcohol abuse and some mild depression.  

This evidence also shows an initial diagnosis of history of 
PTSD during a period of hospitalization in 1991.  The focus 
of the veteran's treatment was on the severe post-service 
stressor that he experienced as a result of witnessing a 
friend's suicide in January 1991.  It was also noted that the 
veteran had struggled with depression since childhood after 
his father's death in Vietnam.  The veteran later reported 
that during military service he served as an emergency 
technician in Germany and dealt with numerous traumatic 
accidents and bombings.  

During VA examination in October 1991, the veteran reported 
that in service he was present at the aftermath of a 
terrorist attack which resulted in a bomb explosion that 
killed a friend, but did not report specific details.  He 
stated that he was present at that time with the ambulance as 
a medic.  The examiner characterized the veteran's PTSD as 
civilian, but also noted the terrorist attack the veteran 
described.  The examiner also took into consideration the 
veteran's preservice stressor of his father's death in 
Vietnam.  In this case, the Board notes that the examiner 
basically relied on both post-service and unconfirmed 
stressors.  

At the time of the February 1994 decision denying the 
veteran's claim for service connection for PTSD, the RO 
determined that the veteran's psychiatric symptoms were due 
to civilian stressors.   

Evidence received since the February 1994 rating decision 
includes treatment records dated from 1994 to 2006; lay 
evidence; and testimony from a July 2008 videoconference 
hearing.  The treatment records continue to show a diagnosis 
of PTSD based on the veteran's unconfirmed and/or post-
service stressors.  The Board notes that similar diagnoses 
were of record prior to February 1994.  In addition, at his 
July 2008 hearing the veteran again noted the post service 
stressor of the suicide of his close friend and the murder of 
a close friend by a serial killer.  He also reported for the 
first time that his PTSD was the result of the physical 
attack during service.  He then testified that he had 
recently witnessed a shooting at a VA facility and that this 
had aggravated his PTSD.  

In this case, the veteran has proffered little in the way of 
"new" evidence, inasmuch as the treatment records received 
since the denial in February 1994 are cumulative or 
redundant; do not relate to an unestablished fact necessary 
to substantiate the claim; and do not raise a reasonable 
possibility of substantiating the claim.  The Board notes 
that despite the veteran's testimony, overall the medical 
evidence continues to indicate that his PTSD is primarily 
attributable to post-service stressors (e.g., 1990 residuals 
of a motor vehicle accident, 1991 suicide of a friend, and 
history of substance and alcohol abuse).  Under these 
circumstances, the Board concludes that none of the evidence 
added to the claims file since February 1994 constitutes 
material evidence sufficient to reopen the claim for service 
connection for PTSD, and the 1994 denial remains final.

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

II.  Pertinent Law and Regulation for Service Connection-
Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Where there is a chronic 
disease shown as such in service or within a presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual Background and Analysis

The veteran also contends that he has depression which had 
its onset during military service.  However, STRs are 
negative for treatment or diagnosis of any psychiatric 
symptoms, to include depression.  Although he was treated for 
injuries sustained in a physical assault, his primary 
complaints were orthopedic in nature.  At his separation in 
December 1980, the veteran reported no pertinent psychiatric 
complaints at that time.  Clinical evaluation of his 
psychiatric status was within normal limits and the 
examination report does not reference the presence of mental 
problems or impairment of any sort.  As such, the STRs do not 
affirmatively establish that a chronic psychiatric disorder, 
to include depression, had its onset during military service.

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent disability.  In 
fact, the claims folder is devoid of any treatment records or 
other medical documents pertaining to the veteran's claimed 
depression until 1991, when he began fairly regular 
psychiatric treatment following the suicide of a close 
friend.  At that time the veteran also reported a childhood 
history of depression since his father's death in Vietnam.  

This date leaves a significant 10-year gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  The absence of evidence of a 
psychiatric disorder in the STRs or of persistent psychiatric 
symptoms between separation from service along with the first 
evidence of depression many years later constitutes negative 
evidence tending to disprove the assertion that the veteran 
was disabled from any disease or injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

During VA examination in October 1991, the examiner noted the 
veteran suffered a serious loss and extreme shock when a 
friend committed suicide in front of him.  He also noted the 
veteran's reported history of witnessing the aftermath of a 
terrorist attack which resulted in a bomb explosion that 
killed one of his friends.  The examiner noted, with some 
significance, that up until the suicide of his friend, the 
veteran had no history of hospitalization.  At that time he 
was considered severely depressed.  Currently the veteran's 
diagnosis included major depression, which the examiner based 
on civilian events, the veteran's reported inservice 
terrorist attack, and the veteran's preservice stressor of 
his father's death in Vietnam.  

To the extent that this VA medical opinion supports the 
veteran's contention that his depression is related to 
service, it has limited probative value as the physician did 
not indicate any source, independent of the veteran, 
regarding medical history and events that occurred during 
service.  In evaluating medical opinion evidence, the Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).  In this case, the other objective 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  In 
addition, the VA opinion does not reflect knowledge of the 
veteran's entire history, since it did not address the lack 
of documented psychiatric complaints during service and 
failed to account for the hiatus in the medical record from 
1981 to 1991.  

Moreover, the Court has held that a post-service reference to 
symptoms in service, without a review of STRs, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Therefore, the medical opinion, in context, 
is merely the recordation of the history as related by the 
veteran, and does not represent a medical conclusion or 
opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
STRs or another relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis).  The VA medical opinion is entitled to 
minimal, if any, probative weight.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the veteran's claimed psychiatric 
disability is related to his military service other than the 
veteran's July 2008 testimony.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as a layman, he simply does not have 
the necessary medical training and/or expertise to determine 
the cause of his depression.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (a layperson is generally not competent to 
opine on a matter requiring knowledge of medical principles, 
such as causation or diagnosis).  

At this time, the Board also acknowledges the veteran's 
testimony wherein he indicates that his depression is 
attributable to pain from his service-connected low back 
disability.  See generally, 38 C.F.R. § 3.310(a) (2007).  
However, the evidence of record does not substantiate the 
veteran's assertions either.  Again, the competent and 
credible evidence attributes the veteran's depression and 
other psychiatric disorders to the 1991 suicide event and to 
his alcohol and substance abuse concerns.   

The Board acknowledges that the veteran was not examined for 
the purpose of addressing his service connection claim; 
however, given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed depression may be associated with 
service.  Instead, it is clear upon review of the record that 
the veteran developed depression many years after separation 
from active military service, and that it is not related to 
any event of service or to any service-connected disability.  
Because the evidence of record is sufficient to make a 
decision in this case, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in March 2002, June 2005, and 
February 2006 which fully addressed the notice elements and 
was sent prior to the initial RO decisions in this matter.  
The letters informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
RO also sent him a letter in March 2006 informing him of the 
information required by Dingess, supra.  The Board also finds 
that the March 2002 and June 2005 letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for PTSD.  Moreover, the veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a medical opinion.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.

Entitlement to service connection for depression is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


